ACCEPTED
                                                                                      06-14-00236-CR
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 4/29/2015 9:45:57 AM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK

                               No. 06-14-00236-CR

                                                                     FILED IN
                                                              6th COURT OF APPEALS
                                                                TEXARKANA, TEXAS
PAUL ANTWANN HARLAN                    §            IN THE 6TH4/29/2015
                                                                DISTRICT9:45:57 AM
                                                                  DEBBIE AUTREY
V.                                     §            COURT OF APPEALS  Clerk


THE STATE OF TEXAS                     §            AT TEXARKANA, TEXAS



                  MOTION FOR AN EXTENSION OF TIME
                     TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW Paul Antwann Harlan, Appellant in this cause, by and

through his duly appointed attorney on appeal, and requests that this Court extend

the time for filing Appellant’s Brief from April 29, 2015, to May 29, 2015. In

support of this motion, Appellant would show the Court the following:

                                           I.

      A grand jury indicted Appellant for aggravated robbery. (CR: 10). Appellant

pleaded not guilty to the charge. (RR3: 8; RR4: 13). A jury found Appellant guilty

and assessed a punishment of 50 years’ imprisonment and a $10,000 fine. (CR: 96;

RR5: 88; RR6: 14-15). The trial court overruled Appellant’s motion for new trial.

(CR: 86). Appellant timely filed his notice of appeal. (CR: 88).
                                          II.

      The due date for Appellant’s Brief is April 29, 2015. The case is not yet set

for submission.

                                         III.

      Appellant requests an extension of time of thirty (30) days in which to file

Appellant’s Brief. No previous extension of time has been requested by Appellant

or granted to Appellant.

                                         IV.

      Appellant submits that a reasonable explanation exists for this requested

extension. Appellant relies on the following facts to reasonably explain why the

brief has not yet been prepared and the need for an extension of time in which to

file Appellant’s Brief:

      (1)    The undersigned attorney has started reviewing the record in this case.

             However, she is in the process of determining whether the trial court

             clerk has a copy of the jury charge and verdict form for the

             punishment phase of Appellant’s jury trial. To date, this issue has not

             been resolved, and the undersigned attorney needs additional time to

             review this particular matter for potential legal error.

      (2)    Since March 30, 2015, the date the reporter’s record was filed in this

             cause, the undersigned attorney has filed briefs in the following cases:



                                           2
             a. David Newton v. State of Texas, Appellate Cause No. 05-14-
                01452-CR, Motion to Withdraw and Brief in Support of Motion to
                Withdraw filed on March 31, 2015.

             b. Christopher Njoku v. State of Texas, Appellate Cause No. 05-14-
                01201-CR, Appellant’s Brief filed on April 29, 2015.


      In short, the undersigned attorney simply has not yet had an opportunity to

read, evaluate and brief the case at bar.

                                            V.

      This Motion is not brought for purposes of delay but so that the appellate

record can be read and evaluated, and so that the legal and factual issues presented

by the appellate record can be properly briefed and presented to this Court on

Appellant’s behalf.

      WHEREFORE, Appellant requests this Court extend Appellant’s deadline to

file his brief to May 29, 2015.

                                                   Respectfully submitted,


                                                   /s/ Julie Woods
Lynn Richardson                                    Julie Woods
Chief Public Defender                              Assistant Public Defender
Dallas County, Texas                               State Bar No. 24046173
                                                   Frank Crowley Courts Building
                                                   133 N. Riverfront Blvd., LB-2
                                                   Dallas, Texas 75207-4399
                                                   (214) 653-3550 (phone)
                                                   (214) 653-3539 (fax)
                                                   Julie.Woods@dallascounty.org


                                            3
                        CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on the
Dallas County Criminal District Attorney’s Office (Appellate Division), 133 N.
Riverfront Blvd., LB-19, 10th Floor, Dallas, Texas 75207, by eServe on April 29,
2015.

                                                 /s/ Julie Woods
                                                 Julie Woods




                                       4